Citation Nr: 0734532	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-37 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for back injury 
residuals.

3.  Entitlement to service connection for groin injury 
residuals.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his October 2004 substantive appeal, the veteran requested 
a Board hearing.  In a January 2005 statement received at the 
Board, the veteran said he wished to withdraw his hearing 
request.  In addition, he said he wanted to withdraw his 
"appeal request" due to poor health and the impossibility 
of his traveling to Washington, D.C.  However, it is not 
necessary that the veteran travel to Washington, or that he 
appear at a hearing, in order for his appeal to be decided; a 
hearing is for the veteran's convenience.  He has a right to 
a hearing, if he so desires, but he is not required to appear 
for a personal hearing.  38 C.F.R. § 20.700(a) (2007).  
Moreover, should the veteran withdraw his appeal, the June 
2004 RO decision would become final, and if he later wished 
to reopen any of those claims, he would be required to submit 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105.  Since 
his withdrawal request appears to be based, at least in part, 
on his inability to attend a hearing, it should be clarified 
whether he wishes to withdraw his appeal, given that a 
personal appearance is not required.  In this regard, the 
veteran's representative did not refer to withdrawal request 
in the September 2007 informal hearing presentation. 

The Board also observes that the duty to assist has not been 
satisfied in this case.  Service medical records show that in 
August 1977, the veteran requested a glucose tolerance test, 
reporting a family history of diabetes mellitus, as well as 
complaining of eye trouble and urinary frequency.  Although 
the note indicates that a 3-hour glucose tolerance test may 
have been planned, there is no subsequent evidence indicating 
that the test was given, or what the results might have been.  
However, there were no subsequent indications of diabetes 
mellitus in the service medical records.  Nevertheless, 
although the earliest medical evidence of record after 
service is dated in 2000; this record shows diabetes mellitus 
to have already been present for some period of time.  

However, in February 2004, the veteran submitted an 
authorization for release of records from the Social Security 
Administration (SSA), but there is no evidence that VA has 
attempted to obtain these records.  He indicated that 
although a psychiatric facility, where he said he had been 
hospitalized in 1984, had later been closed, SSA should have 
his records.  Apparently, he stopped receiving SSA benefits 
around 2003, but any medical evidence compiled in connection 
with a grant of SSA disability benefits in approximately 1984 
would potentially be relevant to the veteran's current 
service connection claims, in view of his discharge from 
service only a few years earlier, and the long history of 
diabetes mellitus and other disabilities at issue reported in 
the records dated in 2000 and later.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996); Counts v. Brown, 6 Vet.App. 473 
(1994);

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and clarify whether 
he wishes to withdraw his entire appeal, or 
just the hearing request.  Explain that he 
is not required to appear for a hearing, or 
travel to Washington, D.C., for his appeal 
to be decided.  Tell him that if he wishes 
to withdraw his appeal, the June 2004 RO 
decision will become final, and if he later 
wished to reopen any of those claims, he 
will be required to submit new and material 
evidence.  Ask him if he wishes to withdraw 
his appeal.  After affording the veteran 
and/or his representative an opportunity to 
clarify this matter, take appropriate 
action.  

2.  Unless the veteran withdraws his appeal, 
request the veteran's medical and 
adjudication records compiled in connection 
with a disability decision of the Social 
Security Administration in about 1984.  All 
efforts to obtain these records should be 
fully documented, and the Social Security 
Administration should provide a negative 
response if records are not available. 

3.  Thereafter, readjudicate the claims, if 
they remain on appeal.  If the decision is 
less than a full grant of the benefit 
sought, furnish the veteran and his 
representative with a supplemental statement 
of the case, and provide them with an 
opportunity to respond, before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

